 

Exhibit 10.2

 





EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND CONDITIONAL WAIVER (this
“Amendment”) is made as of the 8th day of August, 2016, by and between XPRESSPA
HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”) and
ROCKMORE INVESTMENT MASTER FUND LTD. (the “Lender”).

 

WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated April 22, 2015, as amended or modified through the date hereof
(the “Credit Agreement”), whereby the Lender agreed to provide credit facilities
to Borrower, as defined therein, under the terms and conditions thereof, and
Borrower agreed to repay loans and advances made thereunder as set forth
therein; and

 

WHEREAS, Borrower has defaulted and is in default under the Existing Defaults
(as defined in Annex A hereto), as to certain of which Existing Defaults Lender
gave written notice effective June 7, 2016 (the “Notice”), and which Existing
Defaults remain unremedied; and

 

WHEREAS the Borrower has requested that Lender waive the Existing Defaults; and

 

WHEREAS the Lender is willing to grant such waiver subject to the terms and
conditions contained herein, including, but not limited to, the payment of a fee
of $500,000.00, which fee shall be added to, and form a part of, the outstanding
principal amount due under the Credit Agreement and related instruments.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Lender and the Borrowers agree as follows:

 

1.            Defined Terms. Capitalized terms used in this Amendment shall have
the same meanings given to them in the Credit Agreement, unless otherwise
defined herein.

 

2.            Amendment to Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

2.1Section 1.01 Definitions is hereby amended by deleting the definitions
corresponding to the following definitions and substituting in their place the
following definitions:

 

“Commitment Amount”: $6,500,000.

 

“Indebtedness”: as to any Person, at a particular time, all items which
constitute, without duplication, (i) indebtedness for borrowed money or the
deferred purchase price of Property (other than payables incurred in the
ordinary course of business), (ii)

 

 

 

  

indebtedness evidenced by notes, bonds, debentures or similar instruments, (iii)
obligations with respect to any conditional sale or title retention agreement,
(iv) indebtedness arising under acceptance and letter of credit facilities and
the amount available to be drawn under all letters of credit issued for the
account of such Person, (v) all liabilities secured by any Lien on any Property
owned by such Person (other than landlords’, carriers’, warehousemen’s,
mechanics’, repairmen’s or other like nonconsensual statutory Liens arising in
the ordinary course of business with respect to obligations which are not past
due), (vi) all guarantees or other liabilities with respect to any Indebtedness
of any other Person and (vii) all lease obligations which are required to be
capitalized under GAAP; provided that, only such leases that would constitute
capital leases in accordance with GAAP as in effect on December 31, 2015 shall
constitute Indebtedness hereunder.

 

“Maturity Date”: May 1, 2018, provided, at Borrower’s request, Lender has the
option, in its sole discretion, to extend the Maturity Date until May 1, 2019.

 

2.2Section 1.01 Definitions is hereby amended by inserting the following
definitions thereto in proper alphabetical order as follows:

 

“Amendment”: shall mean that certain Amendment to Credit Agreement and Waiver,
dated as of August 8, 2016 and effective as of the Amendment Effective Date, by
and between Borrower and Lender.

 

“Amendment Effective Date”: shall mean the date on which the Amendment shall
have become effective in accordance with its terms.

 

2.3Section 2.01 Loan is hereby deleted and replaced with the following:

 

Subject to the terms and conditions of this Agreement, the Lender agrees to make
a loan (the “Loan”) to the Borrower through an advance of $6,000,000 on the
Effective Date of this Agreement and $500,000 (which on the Amendment Effective
Date shall be immediately added to the Commitment Amount and the principal
balance of the Note).

 

2.4Section 3.01 (a) Prior to Maturity is hereby deleted and replaced with the
following:

 

Except as otherwise provided in Section 3.01(b), prior to maturity, the
outstanding principal balance of the Loan shall bear interest at the rate of

 

 

 

  

12.00% (or (A) on and after the Amendment Effective Date, 11.24%, or (B) on and
after the date the Maturity Date is extended to May 1, 2019 in accordance with
the definition thereof, 10.50%) per annum. Interest only on the Loan shall be
payable monthly as follows: (i) 10.00% (or (A) on and after the Amendment
Effective Date, 9.24%, or (B) on and after the date the Maturity Date is
extended to May 1, 2019 in accordance with the definition thereof, 8.50%) annual
interest, calculated on a monthly basis, which shall be payable in arrears on
the last Business Day of each month (the “Base Monthly Interest”) plus (ii) 2%
annual interest, calculated on a monthly basis, which shall accrue monthly and
become due and payable on each anniversary of the Effective Date (the “Accrued
Monthly Interest”).

 

2.5Section 3.02 Fees is hereby amended to add the following sentence:

 

The Borrower shall pay on demand all reasonable legal fees, recording expenses
and other reasonable and necessary disbursements of the Lender incident to the
preparation, execution and delivery of any Amendment to this Agreement.

 

2.6The following is hereby added to ARTICLE 6. AFFIRMATIVE COVENANTS:

 

Section 6.12 Agreement to Sell. Borrower shall enter into and provide to Lender
a fully executed copy of a binding and (to Borrower’s knowledge) enforceable
agreement to sell all or substantially all of its assets or equity interests
through a merger or otherwise (as amended, restated or otherwise modified from
time to time, the “Acquisition Agreement”) which such Acquisition Agreement is
with FORM Holdings, Corp. (or an affiliate thereof) as the acquirer. In the
event the transactions contemplated by the Acquisition Agreement fail to close
by December 31, 2016 (a “Non-Sale Event”) or the Borrower otherwise breaches the
covenants in Section 6.13 (together with the Non-Sale Event, the “Sale Related
Defaults”), the Mistral Vehicles (as such term and other terms used in this
Section but not defined shall have the meaning set forth in the Operating
Agreement, as hereinafter defined) shall, without regard to any defenses of the
Borrower or the Mistral Vehicles, pursuant to the attached letter agreement (the
“Mistral Letter Agreement”), (a) take all Necessary Action to remove two of the
Mistral Directors and to designate as two Mistral Directors, two Directors
designated in writing by Lender, and (b) if the Mistral Vehicles fail to do so
for any reason at such time or any time in the future, (x) irrevocably grant to,
and constitute and appoint, the Lender with full power of substitution, his, her
or its true and lawful proxy and attorney-in-fact, to vote, or to give written
consent with respect to the designation and/or removal of two of the Mistral
Directors in accordance with Section 3.02 of the Operating Agreement, and (y)
take all other Necessary Action

 

 

 

  

to enable the Lender to designate and/or remove two of the Mistral Directors. In
addition, the Mistral Vehicles shall as a condition to the effectiveness of this
Amendment, cause two of the Mistral Directors to tender their resignations to
the Lender, which resignations will automatically and without any additional
action on behalf of such directors become effective as of the date of the Sale
Related Defaults (the “Mistral Director Resignations”), which the Mistral
Vehicles agree may be tendered by the Lender at any time following the
occurrence of a Sale Related Default regardless of any actions taken or not
taken by the Borrower or the Mistral Vehicles. The failure to observe or perform
the covenant set forth in Section 6.13, this Section 6.12 or the Mistral Letter
Agreement shall constitute an Event of Default immediately and no cure period
shall be permitted. Notwithstanding anything contained herein to the contrary,
the provisions of this Section 6.12 shall cease to exist and become null and
void after the closing of the transactions contemplated by the Acquisition
Agreement occurs, if any.

 

Section 6.13 Clean Audit. No later than August 31, 2016, Borrower shall provide
to Lender audited financial statements of the Borrower for the fiscal year ended
December 31, 2015, reported on by the Accountants (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower in accordance with GAAP consistently applied.

 

3.            Waiver of Existing Default. Upon the Amendment Effective Date,
Lender hereby waives the Existing Defaults and agrees that the Loan shall no
longer bear interest at the Default Rate (collectively, the “Waiver”).

 

4.            Extent of Waiver. The Waiver is limited to the matters addressed
in Section 3 of this Amendment, the Waiver shall not constitute (a) a
modification any of the terms, conditions or covenants of the Credit Agreement
or any of the Loan Documents, all of which remain in full force and effect, (b)
a waiver, release or limitation of the exercise by Lender of any of its rights
and remedies thereunder, all of which are hereby expressly reserved, including
but not limited to any Board Control Event, as defined in the Fourth Amended and
Restated Limited Liability Company Operating Agreement of the Borrower dated as
of April 17, 2015, as amended (the “Operating Agreement”) or (c) a waiver of any
future defaults, if any. The Waiver shall not relieve or release the Borrower or
any guarantor from any of its or their respective duties, obligations, covenants
or agreements under the Credit Agreement, the Operating Agreement or any of the
Loan Documents or from the consequences of any Events of Default thereunder,
except as expressly described herein. The Waiver shall constitute a waiver of
any other Events of Default or defaults, whether now existing or which may occur
after the date of this Amendment.

 

5.            Lender Representations and Warranties. Lender hereby represents
and warrants that, as of the date hereof, to Lender’s knowledge, the only
defaults or Events of Default that have occurred and are continuing under the
Loan Documents are the Existing

 

 

 



 

Defaults. Upon a cure by the Borrower of the Existing Defaults as contemplated
by Section 6.13 of the Credit Agreement and the grant of the Waiver hereunder,
there will be no default or Event of Default continuing under the Loan Documents
as a result of the Existing Defaults and Lender waives any right to seek
remedial action against the Borrower and its Subsidiaries with respect to the
Existing Defaults.

 

6.            Assumption of Loan and Consent to Acquisition.

 

6.1Subject to the closing of transactions in accordance with the Acquisition
Agreement with FORM Holdings Corp. (“Form”), Lender consents to the assumption
of the Loan by the wholly-owned subsidiary of Form which will be the surviving
entity pursuant to the terms of the Acquisition Agreement (the “Subsidiary”) and
consents to the assumption of the Note and other Loan Documents by the
Subsidiary upon such terms and conditions to be set forth in the Loan Documents
as approved by Lender. The Subsidiary shall maintain Lender’s first priority
secured lien, subject to Permitted Liens, on all of its assets, including any
proceeds from the sale thereof. Form shall execute and deliver a guaranty to
Lender by which Form shall guaranty in full all of the obligations of the
Subsidiary under the Note and the Loan Documents. Form shall provide a first
priority secured lien, subject to Permitted Liens, on all of its assets (other
than intellectual property),including any proceeds from the sale thereof as
permitted by the guaranty; provided however, Form shall, so long as there is not
an existing default or event of default and no such default or event of default
shall arise by reason of any such sale, have the right to sell, lease or
otherwise dispose of any of its assets as it deems necessary or in the event
Form enters into a financing for the purpose of supporting its working capital
needs or finances its accounts receivables by means of factoring such accounts
or otherwise, if doing so would be beneficial to Form, as determined by the
board of directors of Form in its sole discretion; provided further, Form shall
not have the right (except in the ordinary course of business) to sell, lease or
dispose of any assets owned by the Subsidiary without Lender’s prior written
consent. Lender agrees to cooperate, at Form’s expense, with Form in providing
any required releases, as determined by Form in its sole discretion.
Notwithstanding anything to the contrary herein, neither the Subsidiary nor Form
shall have any rights or interest in the Loan or the Loan Documents until such
time as they have executed the assignment documents, the guaranty and any other
loan documents required by Lender on the date of such closing.

 

6.2Subject to and upon the satisfaction of the conditions precedent set forth in
Section 7 below, Lender hereby (i) consents to (x) the acquisition of XpresSpa
on the terms set forth in the Acquisition Agreement and the documents,
agreements and instruments in the forms heretofore provided to Lender and
executed and delivered in connection therewith (the foregoing, collectively, the
“Acquisition Ancillary Documents” and together with the Acquisition Agreement,
the “Acquisition Documents”), (y) the entry by Borrower and its Subsidiaries
into all of the Acquisition

 

 

 

  

Documents to which such entities are party to and the performance by Borrower
and its Subsidiaries of all actions and transactions in connection therewith, in
each instance solely to the extent substantially consistent with or contemplated
by the terms of the Acquisition Documents, (ii) waives any Events of Default
which may occur on the date of the closing of the transactions contemplated by
the Acquisition Agreement solely as a result of the consummation thereof and any
rights that Lender may have under the Loan Documents or applicable law as a
result of any such Events of Default and (iii) agrees that all actions taken by
Borrower and its Subsidiaries in connection with the closing of the transactions
contemplated by the Acquisition Agreement which contemplated by the terms of the
Acquisition Documents are permitted under the Loan Documents. For the avoidance
of doubt, subject to and upon the satisfaction of the conditions precedent set
forth in Section 7 below, Lender hereby acknowledges and agrees that no default
or Event or Default or mandatory prepayment or otherwise acceleration of the
Obligations shall occur as a result of the closing of the transactions
contemplated by the Acquisition Agreement.

 

6.3Subject to and upon the satisfaction of the conditions precedent set forth in
Section 7 below, Lender and Borrower hereby agree that, upon the closing of the
transactions contemplated by the Acquisition Agreement in accordance therewith,
(i) Lender shall no longer have a Conversion Right (as defined in the Amended
and Restated Note) and the terms and conditions of the Amended and Restated Note
related to the Conversion Right shall have no further force and effect and (ii)
the Warrant shall automatically be exercised by the holder thereof immediately
prior to such closing, on a cashless basis, and Borrower shall issue to such
holder, without additional consideration, 300,000 Series B Preferred Units of
the Borrower, all of which shall be fully paid and non-assessable, and all of
Lender’s rights under the Warrant will terminate (in each of the foregoing
subclauses (i) and (ii), without any further action by Lender, Borrower or
Form).

 

7.            Amendment Effective Date. This Amendment shall become effective on
the date (the “Amendment Effective Date”) that Lender shall have received each
of the following, in form and substance satisfactory to the Lender:

 

(a)       One (1) .pdf copy of this Amendment executed by Borrower, the
Subsidiary Guarantors and the Lender.

 

(b)       One (1) .pdf copy of the Amended and Restated Note in the principal
amount of $6,500,000 executed by Borrower.

 

(c)       One (1) .pdf copy of the Mistral Letter Agreement executed by the
Mistral Vehicles and Lender.

 

 

 

  

(d)       One (1) .pdf copy of the Mistral Director Resignations executed by two
of the Mistral Directors.

 

From and after the Effective Date, all references to the Credit Agreement or
other Loan Documents in the Credit Agreement or in any other Loan Document shall
mean the Credit Agreement or any other Loan Documents, as the case may be, as
amended by this Amendment.

 

8.           Accrued Default Interest.

 

8.1Borrower and Lender hereby acknowledge and agree that the portion of the Base
Monthly Interest payments on the Loan bearing interest at the Default Rate has
accrued from June 1, 2016 through the Effective Date and is due and payable in
an amount equal to $68,000.00 (such amount, the “Accrued Default Interest”).

 

8.2Notwithstanding anything in the Loan Documents to the contrary, on or before
the date that is three (3) Business Days following the Amendment Effective Date
(or such later date as is consented to by Lender in its sole discretion), the
Borrower shall pay (or cause to be paid) to Lender the Accrued Default Interest.

 

9.           No Defenses. The Borrower acknowledges that its obligations to the
Lender pursuant to the Credit Agreement, as amended herein, are due and owing by
the Borrower to the Lender without any defenses, set-offs, recoupments, claims
or counterclaims of any kind as of the date hereof. To the extent that any
defenses, set-offs, recoupments, claims or counterclaims may exist as of the
date hereof, the Borrower waives and releases the Lender from the same.

 

10.         Reaffirmation and Affirmation of Representations. The Borrower
hereby agrees with, affirms, reaffirms and acknowledges the representations and
warranties contained in the Loan Documents. The Borrower represents that the
representations and warranties contained in the Loan Documents are true and in
full force and effect and continue to be true and in full force and effect.

 

11.         Ratification of Unchanged Terms. The Borrower affirms, ratifies and
reaffirms all terms, covenants, conditions and agreements contained in the Loan
Documents, in each case as amended and modified by this Amendment. All terms and
conditions of the Credit Agreement and Loan Documents not amended or modified by
this Amendment, and any and all Exhibits annexed thereto and all other writings
submitted by the Borrowers to the Lender pursuant thereto, and all Liens granted
thereunder, shall remain unchanged and in full force and effect, in each case
except as amended by this Amendment.

 

12.         No Waiver. This Amendment shall not constitute a waiver or
modification of any of the Lender’s rights and remedies or of any of the terms,
conditions, warranties, representations, or covenants contained in the Loan
Documents, except as specifically set forth above, and the Lender hereby
reserves all of its rights and remedies pursuant to the Loan Documents and
applicable law.

 

13.         Authorization. This Amendment has been approved by proper corporate
authorization and resolution of the Borrower.

 

 

 

  

14.         Counterparts. This Amendment may be executed in several
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which together shall constitute one agreement. Any
signature delivered by a party by facsimile transmission or by email in “PDF” or
similar format shall be deemed to be an original signature hereto.

 

15.         Governing Law. This Amendment is governed by and is to be construed
and enforced in accordance with the laws of the State of New York (without
regard to the conflicts of law rules of New York).

 

[No further text on this page; signature page follows]

 

 

 

  

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
First Amendment to Credit Agreement as of the date first above written.

 

  XPRESSPA HOLDINGS, LLC         By: /s/ Mohammad M. Ali   Name: Mohammad M. Ali
  Title: SVP Finance, Controller & Treasurer         ROCKMORE INVESTMENT  MASTER
FUND LTD.         By:  /s/ Bruce Bernstein   Name: Bruce Bernstein   Title:
Managing Partner

 

AGREED AND ACCEPTED:

 

  Spa Products Import & Distribution Co., LLC   Spa Products Wholesaling, LLC  
XpresSpa at Term. 4 JFK, LLC   XpresSpa DFW Kiosk, LLC   XpresSpa Franchising,
LLC   XpresSpa Houston Intercontinental, LLC   XpresSpa JFK Terminal 1, LLC  
XpresSpa JFK Terminal 5, LLC   XpresSpa JFK Terminal 7, LLC   XpresSpa JFK
Terminal 8, LLC   XpresSpa John Wayne Airport, LLC   XpresSpa LaGuardia Terminal
B, LLC   XpresSpa Las Vegas Airport, LLC   XpresSpa LAX Airport, LLC   XpresSpa
Mobile Services, LLC   XpresSpa MSP Airport, LLC   XpresSpa Online Shopping, LLC
  XpresSpa Orlando, LLC   XpresSpa Philadelphia Airport, LLC   XpresSpa
Pittsburgh A, LLC   XpresSpa Raleigh-Durham Intl, LLC   XpresSpa S.F.
International, LLC   XpresSpa Salt Lake City, LLC   XpresSpa Washington Dulles,
LLC   XpresSpa Washington Reagan, LLC   XpresSpa Houston Hobby, LLC

 

  By: /s/ Mohammad M. Ali   Name: Mohammad M. Ali   Title: SVP Finance,
Controller & Treasurer

 

 

 

  

Annex A

 

Existing Defaults

 

The Credit Parties have defaulted and are in Default under or have failed to
comply with, as applicable:

 

1.Section 6.01(a) of the Credit Agreement due to the failure to provide the
audited financial statements for the fiscal year ended December 31, 2015
required thereby within 120 days of the last day of such fiscal year ended,
which constitutes an Event of Default under Section 8.01(d) of the Credit
Agreement.

 

2.Sections 6.01(b) and (c) of the Credit Agreement due to the failure to provide
the following items with their monthly and quarterly financial statements as
required thereby: (i) consolidating balance sheets and related statements of
income and cash flows of the Borrower and its Subsidiaries for the applicable
fiscal periods then ended, (ii) financial information for then elapsed portion
of the fiscal year and (iii) comparisons to the corresponding fiscal period for
the prior fiscal year. The foregoing constitutes an Event of Default under
8.01(d) of the Credit Agreement.

 

3.Section 6.01(d)(iii) of the Credit Agreement, commencing with the delivery of
the unaudited financial statements delivered for the fiscal month ended May 31,
2016 and Compliance Certificate in connection therewith, due to the failure to
provide a Compliance Certificate with (i) a statement that a change in the
application of GAAP has occurred in connection with the preparation of the
unaudited financial statements required by Sections 6.01(b) and (c) of the
Credit Agreement, which such change is limited to the inclusion of a new line
item for “Restricted Cash” on the balance sheet of the Borrower and its
Subsidiaries for the applicable fiscal periods then ended, and (ii) information
specifying the effect of such change on the financial statements accompanying
such certificate. The foregoing constitutes an Event of Default under 8.01(d) of
the Credit Agreement.

 

4.Section 8.01(f) of the Credit Agreement, which constitutes an Event of
Default, due to the existence of an event of default under Section 9.1(n) of
that certain Business Loan and Security Agreement, by and among American Express
Bank, FSB and certain of the Borrower’s Subsidiaries, dated as of April 14, 2016
(the “AmEx Loan Agreement), which such event of default under the AmEx Loan
Agreement (the “AmEx Loan Agreement Default”) arose solely due to the existence
of defaults under the Credit Agreement.

 

5.Section 6.01(e) of the Credit Agreement due to the failure to provide notice
of the AmEx Loan Agreement Default as required thereby, which constitutes an
Event of Default under Section 8.01(d) of the Credit Agreement.

 

6.Section 3.01 of the Credit Agreement due to the failure to pay the portion of
the Base Monthly Interest payments bearing interest at the Default Rate, which
constitutes an Event of Default under Section 8.01(b) of the Credit Agreement.

 

 

 

  

7.the Subsidiary Guarantee due to the existence of the foregoing Defaults and
Events of Defaults, which constitutes an Event of Default under the Subsidiary
Guarantee.

 

8.Section 6.01(i) of the Credit Agreement due to the failure to provide notice
of each of the aforementioned Defaults or Events of Default in accordance with
the requirements set forth therein, each of which constitutes an Event of
Default under Section 8.01(d) of the Credit Agreement.

 

The foregoing Defaults and Events of Defaults listed in items 1-8 of this Annex
A shall be collectively referred to as the “Existing Defaults.”

 

 

 